Citation Nr: 0409240	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  00-04 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for status post surgical 
residuals of left lower lobectomy for bronchiectasis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The appellant served on active duty from July 1948 to June 
1950, and from October 1952 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the San 
Juan, Puerto Rico, and Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating decision which 
denied the appellant entitlement to an increased rating for 
service- connected status post surgical residual of left 
lower lobectomy for bronchiectasis, evaluated as 30 percent 
disabling.  

This case was before the Board in March 2001.  At that time 
the Board denied the veteran's claim, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The parties filed a joint 
motion to remand the Board's March 2001 decision.  This 
measure was adopted by the Court which by a June 2001 order, 
vacated and remanded the Board's March 2001, principally for 
consideration of the veteran's claim in the context of the 
Veterans Claims Assistance Act Pub. L. No. 106-475, 114 Stat. 
2000.  In its current status, the case returns to the Board 
following completion of development made pursuant to its June 
2003 remand.  


REMAND

The Board observes that in the course of the March 2003 CT 
scan, additional examination was recommended to evaluated the 
veteran's current pulmonary condition.  In particular, CT 
scan generated a differential diagnosis consisting of 
postsurgical changes versus retained secretions.  
Bronchoscopy was recommended to determine the nature and 
extent of residual disability.  This information conceivably 
may have some impact on a determination as to whether the 
veteran is entitled to a higher disability rating.  In view 
of the foregoing, the case is remanded to the RO for the 
following actions:  

1.  The RO should afford the veteran an 
opportunity to undergo bronchoscopy to 
determine the current nature and extent 
of current pulmonary disability.  A 
complete diagnosis should be afforded, 
and the examiner is requested to state 
whether it is at least as likely as not 
that current findings are related to 
injury, disease or event noted during the 
veteran's service.  Also, the examiner is 
requested, to the extent possible to 
distinguish the symptoms associated with 
service-connected disability from those 
associated with any nonservice-connected 
factors.  The claims folder should be 
made available to the examiner for use in 
studying the case.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




